IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-63,388-03


EX PARTE LAWRENCE EDWARD JACKSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM MONTGOMERY COUNTY
IN CAUSE NO. 94-12-01430-CR
IN THE 221ST DISTRICT COURT


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of the offense of burglary of a habitation and sentenced to
confinement for ten years. No direct appeal was taken.
	Applicant contends that he is being denied release to mandatory supervision and that
trial counsel was ineffective. In its findings of fact, the trial court recommended denying
relief on Applicant's ineffective assistance of counsel claim, but granting relief on his denial
of mandatory supervision claim. We agree that Applicant's ineffective assistance of counsel
claim is without merit and should be denied. However, we believe that Applicant's other
claim is moot. According to records from TDCJ-Parole Division, Applicant was released to
mandatory supervision on November 8, 2005.  
	Applicant's ineffective assistance of counsel claim is denied. His denial of mandatory
supervision claim is dismissed as moot.
 IT IS SO ORDERED THIS THE 12th DAY OF APRIL , 2006.
 
DO NOT PUBLISH